Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 11-19 are objected to because of the following informalities:  
In each of independent claims 1 and 12, the word “impedence” is misspelled and instead should be “impedance.”
All dependent claims are objected to by virtue of their dependency from an objected parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biunno (US 2008/0273311, “Biunno”).

Regarding claim 1, Biunno anticipates An apparatus, comprising:
a power plane to provide voltage for a system (Fig. 3, [0028]-[0029]; the conductive layer 304 is a power plane); 
and an impedance cushion coupled with the power plane (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is an impedance cushion coupled with the conductive layer 304), 
wherein the impedance cushion is dimensioned to suppress resonance of the power plane during operation to mitigate radio frequency interference (RFI) or electromagnetic interference (EMI) emanating from the power plane (Fig. 3, [0028]-[0029]; resonances may be reduced, dampened, suppressed, and/or filtered by the distributive non-discrete capacitive element 308),
and wherein the impedence cushion comprises one or more metal plates attached to the power plane (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is formed by a dielectric filler element 320 sandwiched between a first conductive element 310 and a third conductive element 312 which are one or more metal plates, the first conductive element 310 is a region (e.g., a band) of the conductive layer 304, and the conductive element 312 is electrically coupled to a conductive element 318 which is formed from an isolated portion of the conductive layer 304, as such the metal plates are attached to the power plane).

Regarding claim 5, Biunno anticipates the power plane has a first side and a second side opposite the first side (Fig. 3, [0028]-[0029]; the conductive layer 304 has a first side and a second side opposite the first side);
wherein the impedance cushion is coupled to the second side of the power plane (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is coupled to the second side of the conductive layer 304); 
and wherein the second side of the power plane and the impedance cushion are to couple with a dielectric material (Fig. 3, [0028]-[0029]; the second side of the conductive layer 304 and the distributive non-discrete capacitive element 308 are to couple with the dielectric layer 307).

Regarding claim 6, Biunno anticipates the impedance cushion has a uniform thickness (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 has a uniform thickness).

Regarding claim 7, Biunno anticipates the impedance cushion is a first impedance cushion with a first thickness value (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises the conductive element 312 which is a first impedance cushion with a first thickness); 
and further comprising a second impedance cushion with a second thickness value directly coupled with the power plane or with the first impedance cushion (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises the dielectric element 320 which is a second impedance cushion with a second thickness).

Regarding claim 11, Biunno anticipates the impedance cushion and the power plane are unitary (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises a portion of the conductive element 312 which is unitary with the conductive layer 304).

Regarding claim 12, Biunno anticipates A package comprising:
a power apparatus that includes: a power plane to provide voltage for the package (Fig. 3, [0028]-[0029]; the conductive layer 304 is a power plane); 
and an impedance cushion coupled with the power plane (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is an impedance cushion coupled with the conductive layer 304),
wherein the impedence cushion comprises one or more metal plates attached to the power plane (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is formed by a dielectric filler element 320 sandwiched between a first conductive element 310 and a third conductive element 312 which are one or more metal plates, the first conductive element 310 is a region (e.g., a band) of the conductive layer 304, and the conductive element 312 is electrically coupled to a conductive element 318 which is formed from an isolated portion of the conductive layer 304, as such the metal plates are attached to the power plane); 
and a dielectric layer directly coupled with a side of the power apparatus ()Fig. 3, [0028]-[0029]; the dielectric layer 307 is directly coupled with a side of the power apparatus).

Regarding claim 13, Biunno anticipates the impedance cushion is at least partially within the dielectric layer (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 is at least partially within the dielectric layer 307).

Regarding claim 14, Biunno anticipates a ground plane coupled with the dielectric layer opposite the power apparatus (Fig. 3, [0028]-[0029]; the conductive layer 306 is coupled with the dielectric layer 307 which is on the opposite side of the power apparatus).

Regarding claim 15, Biunno anticipates one or more signal traces disposed between the ground plane and the power apparatus (Fig. 3, [0028]-[0029]; vias 326 are signal traces disposed between the conductive layer 306 and the power apparatus), 
wherein the impedance cushion is dimensioned to change resonance characteristics of the power plane during operation to mitigate RFI or EMI affecting the one or more signal traces (Fig. 3, [0028]-[0029]; resonances may be reduced, dampened, suppressed, and/or filtered by the distributive non-discrete capacitive element 308).

Regarding claim 17, Biunno anticipates the impedance cushion is a first impedance cushion with a first thickness value (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises the conductive element 312 which is a first impedance cushion with a first thickness);
and further comprising a second impedance cushion with a second thickness value coupled with the power plane or with the first impedance cushion (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises the dielectric element 320 which is a second impedance cushion with a second thickness which is coupled to the conductive layer 304).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biunno as applied to respective claims 1 and 12, above, in view of Bhattacharjee (US 2014/0125431, “Bhattacharjee”).

Regarding claim 2, Biunno discloses the claimed invention as applied to claim 1, above.
Biunno does not disclose a side of the impedance cushion and a side of the power plane form a plane.
Bhattacharjee discloses a side of the impedance cushion and a side of the power plane form a plane (Fig. 1, [0038]; a side of the piezoelectric layer 16 and a side of the electrode 22 form a plane).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Biunno’s power apparatus with Bhattacharjee’s configuration in order to provide for a device to control the resonant frequency between the first electrode and the second electrode, as suggested by Bhattacharjee at [0008]. 

Regarding claims 9 and 16, Biunno discloses the claimed invention as applied to respective claims 7 and 15, above.
Biunno does not disclose a side of the impedance cushion and a side of the power plane form a plane.
Bhattacharjee discloses a side of the impedance cushion and a side of the power plane form a plane (Fig. 1, [0038]; a side of the piezoelectric layer 16 and a side of the electrode 22 form a plane).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Biunno’s power apparatus with Bhattacharjee’s configuration in order to provide for a device to control the resonant frequency between the first electrode and the second electrode, as suggested by Bhattacharjee at [0008]. 

Claims 3-4, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biunno as applied to respective claims 1 and 12, above

Regarding claim 3, Biunno discloses the claimed invention as applied to claim 1, above.
Biunno does not disclose the impedance cushion and the power plane are made of metal materials.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Biunno’s impedance cushion and power plane of metal materials. Biunno, [0029] discloses that the conductive layer 304 and the conductive element 312 are of conductive materials, and it was commonly known in the art that conductive materials are metal materials.

Regarding claim 4, Biunno discloses the claimed invention as applied to claim 3, above.
Biunno discloses the impedance cushion and the power plane are made of different metal materials or have different electrical conductivity properties (Fig. 3, [0028]-[0029]; the conductive layer 304 is made from a material with different composition than the conductive element 312).

Regarding claim 8, Biunno discloses the claimed invention as applied to claim 7, above.
Biunno does not disclose the first thickness value and the second thickness value are different values.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Biunno’s thickness values to be different, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, Biunno discloses the claimed invention as applied to claim 17, above.
Biunno discloses the power plane has a first side and a second side opposite the first side (Fig. 3, [0028]-[0029]; the conductive layer 304 has a first side and a second side opposite the first side).
Biunno does not disclose and wherein the first impedance cushion is directly coupled to the first side of the power plane and the second impedance cushion is directly coupled to the second side of the power plane.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have duplicated Biunno’s impedance cushion on each side of the conductive layer 304 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Biunno, [0044], teaches the configuration of Fig. 3 is not limited to this specific construction. Biunno, [0044], also teaches that various adaptations and modifications of what is described in Fig.  can be configured without departing from the scope and spirit of the invention.  Therefore, a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have predictably and without undue experimentation, duplicated Biunno’s impedance cushion on each side of the conductive layer 304.

Regarding claim 19, Biunno discloses the claimed invention as applied to claim 18, above.
Biunno discloses the power plane, first impedance cushion, and second impedance cushion are unitary (Fig. 3, [0028]-[0029]; the distributive non-discrete capacitive element 308 comprises a portion of the conductive element 312 and the dielectric element 320 which is unitary with the conductive layer 304).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.  
On pages 8-9, Applicant understands Biunno as disclosing metal layers 310 and 312 as being separated from or isolated from the power layer 304.  As such, Applicant does not understand Biunno as disclosing either of metal layers 310 or 312 as being attached to the power layer 304.
The Examiner respectfully disagrees with Applicant’s understanding of Biunno’s metal layers 310 and 312 and the power layer 304.
Biunno, Fig. 3 and [0029], describes the first conductive element 310 is a region (e.g., a band) of the conductive layer 304, and the conductive element 312 is electrically coupled to a conductive element 318 which is formed from an isolated portion of the conductive layer 304.  Therefore, Biunno describes both metal layers 310 or 312 as being attached to the power layer 304.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847